The sole question involved in this appeal is whether or not the petitioner, who had served in the United States Navy for over four months between January 1, 1917, and November 11, 1918, and who had been honorably discharged, was entitled to be placed upon the list of the voters of his county without having first paid all poll tax due by him before enlistment. The state's contention is that the constitutional amendment, section 194 1/2, appearing in section 1 of the Acts of 1919, p. 724, exempts him only from the poll tax accruing against him after his enlistment, while the petitioner contends that the constitutional amendment exempts him from liability from all back unpaid tax now due, or for which he would have been otherwise liable, up to September 30, 1923.
Section 1 of said amendment reads as follows:
"That the following amendment to the Constitution of Alabama is hereby proposed to be submitted to the qualified voters of Alabama for their consideration as hereinafter provided, viz.:
"Sec. 194 1/2. (A) The payment of the poll tax mentioned in the Constitution of Alabama shall not be required of any person who served in the military or naval service of the United States for a period of not less than four months between January 1, 1917, and November 11, 1918, and who has been or who may be honorably discharged from said service and who was a qualified elector, except as to payment of poll taxes, at the time he entered said service, or who has since become such qualified elector, except as to payment of poll taxes. Any such person is exempted from the payment of all poll taxes until September 30, 1923. (B) Certificates of exemption from *Page 190 
payment of such poll taxes shall be issued to persons entitled thereto under regulations prescribed by the Governor."
This court is of the opinion that the petitioner's contention is correct, and that the said amendment clearly and without doubt or ambiguity exempts soldiers and sailors therein embraced from the payment of all poll tax that might have been due by them before as well as after enlistment, or which may have arisen before September 30, 1923, but for the said amendment.
The judgment of the trial court is affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE, SOMERVILLE, and THOMAS, JJ., concur.